Title: From Thomas Jefferson to Thomas Barclay, 3 August 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris Aug. 3. 1787.

As you have acted, since my arrival in France, in the characters of Consul general for that country, and minister to the court of Marocco, and also as agent in some particular transactions for the state of Virginia, I think it a duty to yourself, to truth, and to justice, on your departure for America, to declare that in all these characters, as far as has come within my notice, you have acted with judgment, with attention, with integrity and honour. I beg you to accept this feeble tribute to truth, and assurances of sincere attachment and friendship from Dear Sir Your most obedient & most humble servant,

Th: Jefferson

